Citation Nr: 9909848	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  99-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and, if so, whether service 
connection is warranted.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.  He is deceased, and the appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above issues.

The issue of entitlement to service connection for the cause 
of the veteran's death is the subject of the REMAND herein.  
The Board will defer a decision on the claim for Dependents' 
Educational Assistance until this case is returned to the 
Board.


FINDINGS OF FACT

1.  The Board denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in a 
February 1998 decision. 

2.  Since February 1998, the following evidence has been 
received:  (1) the appellant's contentions, and (2) a letter 
from William Friday, M.D.

3.  The evidence received since February 1998 is new and 
material.


CONCLUSIONS OF LAW

1.  The February 1998 Board decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 7103(a) and 7104 (West 1991 & Supp. 1998).

2.  New and material evidence has been received, and the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 1998 Board decision denied service connection for 
the cause of the veteran's death.  There is no evidence of 
record regarding notice of this decision.  However, there is 
a presumption of regularity that applies to official acts, 
and "in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992), citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926).  This presumption applies to the 
mailing of Board decisions.  Davis v. Brown, 7 Vet. App. 298 
(1994); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to official duties of 
the RO).  Therefore the presumption of regularity applies to 
notice to the appellant of the 1998 Board decision.  The 
Board notes that she does not maintain that she did not 
receive notice of this decision.

When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 
7104(a) (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998).  
No motion for reconsideration is of record; therefore, the 
February 1998 Board decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO denied entitlement 
to service connection for the cause of the veteran's death 
without considering the preliminary issue of whether the 
appellant had submitted new and material evidence to reopen 
the claim.  However, the Board has jurisdiction to consider 
the issue of whether new and material evidence has been 
submitted because that issue is part of the same "matter" 
of whether the appellant is entitled to service connection 
for the cause of the veteran's death.  Bernard v. Brown, 4 
Vet. App. 384, 391 (1993) (interpreting the provision 
contained in 38 U.S.C.A. § 7104(a) that the Board has 
jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.131 (1998); see also VAOPGCPREC 16-92 (1992).  Therefore, 
the Board must decide whether the appellant will be 
prejudiced by its consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  When the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death in June 1998, it necessarily reviewed all 
of the evidence of record to reach that decision.  Since the 
Board must review all of the evidence of record in order to 
determine whether new evidence has been presented and whether 
it is material to the underlying issue, the appellant is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

The evidence received subsequent to February 1998 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the February 1998 Board 
decision, the following evidence has been received:  (1) the 
appellant's contentions, and (2) a letter from William 
Friday, M.D.

To the extent that the appellant contends that her husband's 
death was caused by his military service, this evidence is 
not new.  She has not submitted any new contentions regarding 
her claim; she has merely, at best, repeated her prior 
assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the February 
1998 Board decision and is not new for purposes of reopening 
a claim.

The letter from Dr. Friday is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must tend 
to prove the merits of each essential element that was a 
basis for the prior denial.  Therefore, in order to be 
material, there would have to be competent evidence tending 
to show that the veteran's death was caused by a disability 
for which service connection had been established at the time 
of death or for which service connection should have been 
established.

The Board concludes that the appellant has submitted material 
evidence.  Dr. Friday stated that he had treated the veteran 
for many years for medical problems that included anxiety, 
peripheral vascular disease, and osteoarthritis.  It was Dr. 
Friday's opinion that all of these problems ultimately 
resulted in the veteran's death and should have been service 
connected.  This evidence bears directly and substantially 
upon the pertinent issue regarding this claim (i.e., that (a) 
the veteran should have been service connected for peripheral 
vascular disease and/or osteoarthritis that caused his death, 
or (b) his service-connected anxiety disorder caused his 
death).  Although Dr. Friday submitted no evidence supporting 
his opinion, his statement provides plausible evidence that 
the veteran's death was related to his military service. 

The new evidence submitted by the appellant is so significant 
that it must be considered in order to fairly decide the 
merits of her claim, and this evidence is therefore material 
evidence.  Accordingly, the new and material evidence serves 
to reopen the appellant's claim for service connection for 
the cause of the veteran's death.


ORDER

As new and material evidence has been received to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death, the claim is reopened, and, to that extent, 
the appeal is allowed.


REMAND

Having reopened the appellant's claim for service connection 
for the cause of the veteran's death, the Board finds that 
further development is necessary for a fair decision in this 
case.  As indicated above, the Board will defer a decision on 
the claim of entitlement to Dependents' Educational 
Assistance until the following development has been 
completed.

As discussed above, the appellant has submitted an opinion by 
Dr. Friday in support of her claim.  Treatment records from 
Dr. Friday have not been requested, and the medical rationale 
for Dr. Friday's opinion has not been solicited.  Moreover, 
the medical records from the veteran's final period of 
hospitalization at Coosa Valley Baptist Medical Center are 
not associated with the claims file.  These treatment records 
may be relevant to the appellant's claim and are necessary 
for a fair adjudication of her claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, an attempt to obtain these 
records is warranted.

Accordingly, while the Board regrets the delay, in order to 
assure that the evaluation of the appellant's claim is a 
fully informed one, this case is REMANDED for the following:

1.  Ask the appellant to complete the 
appropriate release forms so the RO may 
request the veteran's medical records 
from Dr. Friday and Coosa Valley Baptist 
Medical Center.  If the RO is unable to 
obtain any of these records, tell the 
appellant, so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  Request that Dr. Friday provide an 
explanation of the medical rationale, 
complete with citation to competent 
authority, for his opinion that (1) the 
veteran should have been service 
connected for peripheral vascular disease 
and osteoarthritis, and (2) that the 
veteran's service-connected anxiety 
disorder and/or his nonservice-connected 
peripheral vascular disease and 
osteoarthritis resulted in his death.  
Ask that Dr. Friday explain his opinions 
in light of the fact that the veteran's 
death certificate shows an immediate 
cause of death of respiratory failure due 
to, or as a consequence of, congestive 
heart failure, as well as a significant 
condition of leukemia (chronic 
myelogenous) that contributed to death 
but did not result in the underlying 
cause.  Associate the doctor's response 
with the claims file.

3.  Thereafter, readjudicate the 
appellant's claims for service connection 
for the cause of the veteran's death and 
entitlement to Dependents' Educational 
Assistance, with consideration of the 
additional evidence developed upon 
remand.  If any benefit sought on appeal 
remains denied, provide the appellant a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The appellant need 
take no further action until she is further informed; 
however, she is free to furnish additional evidence and 
argument to the RO while the case is in remand status.  Booth 
v. Brown, 8 Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

